Citation Nr: 1827343	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  16-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously before the Board in May 2017, at which time it was remanded for additional development.  Thereafter, in November 2017, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the claim for service connection.  The requested opinion was subsequently promulgated in March 2018.  As discussed in further detail below, the appeal is granted; thus, discussion of VA's compliance with the directives of the previous remand is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, the evidence of record indicates that the Veteran currently has bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  In addition, the Board finds his reports regarding in-service exposure to loud noise are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, this appeal turns on whether there is a nexus between the Veteran's hearing loss and service.

In March 2018, a VHA specialist opined that it is at least as likely as not that the Veteran's hearing loss had its onset in service.  The specialist explained that there is good reason to believe that there are physiologic changes that occur in the cochlea that may not be immediately apparent on traditional audiometry and also acknowledged the studies of Dr. Sharon Kujawa who, according to the VHA specialist, has done interesting animal studies over the last decade that demonstrate that mice can develop pathologic, but sublethal, changes initiated by early noise exposure that make the ears more vulnerable to aging.  The specialist reported that this is essentially proven in mice and there is no reason to suspect there would not be similar phenomenon in humans.  Additionally, early data from another study that suggests that ears with heavy noise-exposure histories age differently than those without.  While this is still a working hypothesis in humans, it is one that is credible and has support from the data. 

In light of the foregoing opinion, the Board finds that the Veteran's bilateral hearing loss had its onset during service, and thus, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


